FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         December 31, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                            No. 17-1148
 v.                                             (D.C. Nos. 1:16-CV-01499-WYD and
                                                      1:11-CR-00278-WYD-1)
 DAVID J. LAWLESS,                                            (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HARTZ, KELLY, and MATHESON, Circuit Judges.
                  _________________________________

      This matter is before us on the parties’ Joint Motion for Summary

Disposition. David Lawless pleaded guilty to one count of using a destructive device

to commit a crime of violence in violation of 18 U.S.C. § 924(c). The government

has conceded that Mr. Lawless’s § 924(c) conviction is invalid under United States v.

Davis, 139 S. Ct. 2319 (2019), and the parties have agreed that the appropriate

remedy is imposition of a judgment of conviction for arson in violation of 18 U.S.C.

§ 844(i).



      *
        In light of the parties’ joint motion, this matter is submitted on the briefs.
See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Upon consideration, the Joint Motion for Summary Disposition is granted. The

oral argument scheduled for January 21, 2020 is vacated, this appeal is dismissed,

and this matter is remanded with instructions to the district court to vacate the

judgment of conviction for violating 18 U.S.C. § 924(c) that was entered January 11,

2013, enter a judgment of conviction for arson, in violation of 18 U.S.C. § 844(i),

and conduct any and all proceedings necessary to resentence Mr. Lawless on the

arson conviction in light of the parties’ Joint Motion for Summary Disposition.

       The Clerk is directed to issue the mandate forthwith.


                                            Entered for the Court
                                            Per Curiam




                                           2